Citation Nr: 1241080	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-28 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and chronic depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

While the RO initially limited the disability on appeal to posttraumatic stress disorder (PTSD), the record shows that the Veteran also has been treated for chronic depression.  He has filed a separate claim for service connection for that disability.  Claims for service connection for on psychiatric disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that the Veteran's depression must be now be considered as part of his pending psychiatric claim.

Additionally, the August 2008 rating decision that denied the Veteran's PTSD claim also declined to grant service connection for hearing loss and tinnitus.  The Veteran filed a timely notice of disagreement to all three claims, which were subsequently readjudicated in a June 2010 statement of the case.  However, he only submitted a formal statement of appeal with respect to the psychiatric issue.  Therefore, that is the only issue currently in appellate status and the Board lacks jurisdiction to review the other claims.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).

Finally, since the issuance of the June 2010 statement of the case, the Veteran has submitted additional evidence in support of his psychiatric claim, unaccompanied by a waiver of RO review.  However, the claim must be remanded.  Therefore, the Veteran will have an additional opportunity for consideration of the recently submitted evidence by the agency of the original jurisdiction.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (Board is prohibited from considering evidence submitted after a final RO adjudication without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  
REMAND

Although the Board regrets the delay, additional development is needed with respect to the Veteran's claim for service connection for a psychiatric disability.

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), under the criteria of DSM-IV; a link, established by probative (generally medical) evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).

VA has amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, provide that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

The Veteran contends that he developed PTSD and related mental health problems during his service in Vietnam.  Specifically, he reports that while serving as a forward observer and a radio operator in a field artillery unit, he took part in several search-and-destroy missions and came under frequent enemy attack.  The Veteran further claims to have witnessed the body of a fellow soldier mutilated during a rocket attack and to have been ambushed upon entering a bunker complex that had been infiltrated by the Vietcong.  

In support of his contentions, the Veteran has submitted written statements from a platoon sergeant and a combat infantryman, both of whom claim to have served with the Veteran while he was attached to their cavalry division.  Significantly, both soldiers attest that the Veteran's artillery unit sustained heavy casualties and was the target of frequent firefights, rocket attacks, and other combat operations.  Nevertheless, as one of those soldiers notes, little official documentation of those operations exists because of the difficulty maintaining accurate records in a war zone.  

In terms of official documentation, the Veteran himself has acknowledged that his service separation form contains no mention of his receipt of the Combat Infantry Badge or other combat decoration.  Nevertheless, he steadfastly maintains that he was involved in combat operations.  In this regard, the Board observes that, while the Veteran's service personnel records do not specifically show that he engaged in combat, they do confirm his extensive in-country service in Vietnam and, most significantly, his participation in the Tet 1969 Counter Offensive.  In addition, the evidence shows the award of the Vietnamese Cross of Gallantry with Palm.

While mindful of the above evidence of Vietnam-era stressors, the Board recognizes that the stressors have not been independently verified.  On the contrary, the RO determined in a June 2010 memorandum that the Veteran had not submitted adequate information to corroborate his reported stressors through the Joint Services Records Research Center.  38 C.F.R. § 3.304(f)(3) (2012); 75 Fed. Reg. 39843 (July 13, 2010).  Notwithstanding that negative finding, the Board observes that it is no longer necessary for a Veteran's reported stressors to be independently verified if they meet the criteria found in the revised regulations and support a diagnosis of PTSD by a VA psychologist or psychiatrist.  38 C.F.R. § 3.304(f) (2012).  Thus, while cognizant that the Veteran did not receive decorations indicative of combat service, it is possible that, under the regulatory changes, his lay statements alone may establish the occurrence of a claimed in-service stressor, if supported on examination by a VA, or VA-contracted, psychologist or psychiatrist.  38 C.F.R. § 3.304(f)(3) (2012).  

Here, the Board finds the Veteran's reports of engaging in search-and-destroy missions, coming under enemy attack, witnessing the death of one of his comrades, and being ambushed by the Vietcong to be consistent with the places, types, and circumstances of his documented Vietnam service.  Those stressors are also inherently related to his fear of hostile military or terrorist activity.

Moreover, the Board notes that the Veteran is competent to report that those alleged stressors occurred as they fall within the purview of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, the two fellow soldiers who submitted written statements are competent to attest to having served with the Veteran and other members of artillery unit in Vietnam war zones.  Further, the Board finds those accounts from the Veteran and his fellow soldiers to be credible as they are both internally consistent and uncontroverted by the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  While the Veteran's service personnel records are not expressly indicative of combat participation, they do corroborate his and the other soldiers' accounts of in-country Vietnam service, including during the 1969 Tet Counter Offensive.

The remaining questions are whether any of those reported stressors is adequate to support a diagnosis of PTSD and, if so, whether the Veteran's particular psychiatric symptoms are related to that stressor. 38 C.F.R. § 3.304(f) (2012).  Additionally, the Board must consider whether the Veteran has any other current psychiatric disability that was caused or aggravated by his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

To answer the above questions, the Board finds that a VA examination and etiological opinion is in order.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

The Veteran has not yet been afforded a VA examination to address the etiology of any PTSD pursuant to the amended regulatory criteria.  The Board recognizes that his VA medical records show that he has undergone a March 2008 psychological evaluation for PTSD-related symptoms.  However, notwithstanding a recent statement from the Veteran's representative to the contrary, that psychological evaluation did not result in a formal diagnosis of PTSD.  Moreover, while the Veteran's treating clinicians have subsequently indicated that he has that disorder, it is not clear whether any of their assessments represent full-scale multi-axial diagnoses under the criteria of DSM-IV. 38 C.F.R. § 4.125(a).  

Nor is clear whether any of the above PTSD assessments are predicated on the Veteran's reported Vietnam-era stressors or on any other aspect of his active service.  In addition to the stressors involving hostile military and terrorist activity, the Veteran has informed his VA treating providers of other nonservice-related stressors, including a history of childhood trauma, arising from his mother's alcoholism and eventual suicide, and a subsequent series of interpersonal conflicts involving his current spouse, former spouses, and son.  The Veteran's identification of those additional stressors, which occurred both prior to and after his active duty, adds to the uncertainty surrounding whether any PTSD he now experiences is attributable to service or whether it is wholly nonservice-related.  

Notwithstanding the Veteran's acknowledgement of nonservice stressors, the Board recognizes that he is of the opinion that his PTSD began in service.  However, while competent to report a history of in-service and post-service psychiatric symptoms, which are capable of lay observation, he has not shown that he has the clinical expertise to attribute his current psychiatric problems to his tours of duty in Vietnam or to any other aspect of his service.  The etiology of his reported psychiatric symptoms is a complex medical question that requires resolution by a licensed clinical specialist.  38 C.F.R. § 3.159(a)(2) (2012); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board, like the Veteran himself, is precluded from making clinical findings with respect to the etiology of any current psychiatric disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

In light of the foregoing, the Board finds that, on remand, the agency of original jurisdiction should obtain a VA medical opinion from an appropriate specialist regarding the etiology of any currently diagnosed psychiatric disability.  The opinion should be based on both a comprehensive medical examination and a review of all relevant lay and clinical evidence.  38 C.F.R. § 4.1 (2012) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history).  Specifically, that opinion should address whether the Veteran meets the criteria for a current diagnosis of PTSD under the DSM-IV and, if so, whether that diagnosis is related to his reported in-service stressors or to any other aspect of his active service.  That opinion should also comment on whether any other psychiatric disability was caused or permanently worsened by the Veteran's active service.  While the Veteran's VA records show that he has been treated for depression, that disorder has not been linked to his active service.

Also, pertinent VA medical records may be outstanding.  The most recent VA treatment reports associated with the claims folder are dated in November 2009.  Those reports indicate that the Veteran may have required additional psychiatric treatment since that time.  Accordingly, the Board requests that, on remand, the agency of original jurisdiction attempt to obtain all subsequent VA treatment records in connection with the Veteran's psychiatric claim.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all records from the VA Medical Center in Kansas City, Missouri, dated since November 2009.  

2.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any psychiatric disability diagnosed.  The examiner must review the claim file and the report should note that review.  Any testing deemed necessary should be conducted and results reported in detail.  A fully supported rationale must be provided for all opinions.  In preparing the requested opinions, all pertinent evidence of record should be considered.  The examiner's attention is specifically invited to the Veteran's assertions of various in-service stressors during his tour of duty in Vietnam, including his reported involvement in search-and-destroy missions and firefights with the enemy and, in particular, his account of witnessing a fellow soldier killed in a rocket attack and of being ambushed in a bunker that the Vietcong had infiltrated.  The examiner should also consider the supporting statements from the Veteran's fellow soldiers and his service personnel records, which confirm that he served two tours of duty in Vietnam and participated in the 1969 Tet Counter Offensive, but do not specifically show that he engaged in combat.  Additionally, the examiner should review the Veteran's VA mental health treatment records, showing treatment for PTSD-related symptoms and depression, any lay evidence regarding a continuity of symptomatology of psychiatric problems since active service, and any additional pertinent evidence obtained in connection with this remand.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

b)  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM- IV.

c)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is based and also state whether the diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder, to specifically include depression, was caused or aggravated by the Veteran's reported in-service stressors or any other aspect of his military service.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


